Citation Nr: 1223247	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include hallux valgus with bunion.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for acute lymphadenitis, suboccipital, on the right, claimed as neck pain due to a lymph node on the right side cervical areas.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to an initial rating in excess of 20 percent for a torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle for the period from August 4, 2007 to September 11, 2008 and beginning April 1, 2009.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), prior to April 1, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a January 2008 rating decision, the RO granted entitlement to service connection for a torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle, assigning a 20 percent disability rating and a effective date of August 4, 2007, which is the day following his release from active duty.  

A June 2008 rating decision, in pertinent part, continued the 20 percent disability rating for the Veteran's left ankle disability.  

In an August 2008 rating decision, the RO denied entitlement to service connection for a left foot condition, to include hallux valgus with bunion, left and right knee conditions, a back condition, and a neck, cervical condition.

A November 2008 rating decision granted a temporary evaluation of 100 percent, effective September 12, 2008 for convalescence from surgical treatment for the Veteran's left ankle disability; a 20 percent disability rating was assigned from January 1, 2009.  May and July 2009 rating decisions extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until February 28, 2009, with a 20 percent disability rating effective March 1, 2009.

An August 2009 rating decision granted entitlement to service connection for L5-S1 disc protrusion with annular tear, discogenic disease at L5-S1 with a central posterior disc protrusion, claimed as a lower back condition, and moderate acute L5 radiculopathy on the left, claimed as a left leg condition, effective January 8, 2009.  As such, the Veteran's claim for service connection for a back disability is no longer on appeal.

In a September 2010 rating decision, the RO extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until March 31, 2009, with a 20 percent disability rating effective April 1, 2009.

In an October 2010 rating decision, the RO granted TDIU, effective July 29, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


There are no other post-service medical records which reflect any disorders of the Veteran's cervical lymph nodes.  

In this case, service connection is not warranted as there is no current disability of the Veteran's lymph nodes in his neck.  While the Veteran's service treatment records reflect acute lymphadenitis of his neck while on active duty, he was instructed to return if the symptoms continued, and he did not.  The post-service records reflect that he does have nodules in his neck, possibly as a result of a previous infection, but that they are normal.  There are no medical records which show ongoing infections or any abnormalities of the Veteran's cervical lymph nodes.  Without a currently diagnosed disorder, service connection is not warranted.  Brammer.

The Veteran has contended that he has pain in his neck due to swollen lymph nodes.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In this case, the link between the Veteran's neck pain and any potential abnormalities or disorders in the lymph nodes in his neck would require medical expertise.  There is no medical evidence in the record which has provided that the Veteran has neck pain which is related to a current disability of his lymph nodes.  In fact, the examiners have found the nodes in the Veteran's neck to be normal.  As such, service connection for a disability of the Veteran's cervical lymph nodes is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a disability of the lymph nodes in his neck.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for acute lymphadenitis, suboccipital, on the right, claimed as neck pain due to a lymph node on the right side cervical areas is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has a left foot disability that is related to service.  Service treatment records show that, in March 2007, the Veteran had tenderness to palpation and redness at the dorsum of distal second and fourth metatarsals.  In May 2007, the Veteran was assessed with hallux valgus with bunion formation at first metatarsal head left foot.  He was found to have bone pain at instep, but no pain in the heel, swelling, tenderness on palpation.  In June 2007, the Veteran reported chronic left foot pain.  The examiner noted foot pain and swelling, and found that the Veteran had symptoms consistent with reflex sympathetic dystrophy (RSD) and chronic regional pain syndrome (CRPS) of the left foot.  In July 2007, the Veteran reported soft tissue foot pain.

At an August 2007 VA general medical examination, the Veteran complained of left foot pain, and examiner noted painful motion, tenderness of the dorsal aspect near to ankle of left foot; however, the examiner noted no evidence of a left foot deformity and did not diagnose a left foot problem.

The RO granted entitlement to service connection for radiculopathy of the left lower extremity, and denied RSD of the left lower extremity in a September 2010 rating decision.  The RO explained that RSD is a symptom associated with nerve damage, and as he was already service-connected for radiculopathy of the left lower extremity associated with his back disability, a separate evaluation for RSD would not be assigned.  However, this decision addressed the service treatment records showing RSD in the Veteran's left ankle, not his left foot.  In addition, the rating decision granted entitlement to service connection for radiculopathy of his left lower extremity, based on an examination in October 2009; however, this examination notes radiculopathy of the left lower extremity, but it was unclear whether the evaluation included symptoms in the Veteran's left foot.  As such, an examination is necessary to determine whether the Veteran has a current left foot disability, to include RSD/CPRS which began during service. 

The Veteran has contended that he as a right knee disability related to his service-connected left ankle disability and left leg disability and his non-service-connected left knee disability.  He has also contended that he has a left knee disability manifested by pain.  In his August 2008 notice of disagreement, the Veteran contended that all of his claimed disorders occurred while on active duty.

The Veteran has been denied entitlement to service connection for right and left knee disorders based on the RO's findings that he had no current disorder in either knee.  An August 2007 VA general medical examination reflected no diagnosis with respect to his knees.  A July 2008 VA X-ray of his right knee was normal and the examiner did not diagnose a disorder.

However, a March 2011 MRI of the right knee revealed a grade II horizontal tear at the posterior horn of the medial meniscus.  A private May 2011 MRI of the Veteran's left knee revealed an apparent oblique tear of the medical meniscus posterior horn.  The examiner opined that clinical correlation was recommended and, if clinically indicated, further evaluation with arthroscopy may be obtained.  However, as it is unclear whether further clinical testing was ever completed, any additional medical records showing treatment for his knees should be obtained.  

As these records reflect that the Veteran has current disorders in both his knees, a VA examination is necessary to determine whether these current disorders are related to service or a service-connected disability. 

The Veteran's service treatment records reflect that in June 2007 he reported that he had pain in his right posterior neck since the previous day, which began while he doing exercises.  He had multiple enlarged cervical lymph nodes, and was assessed with acute lymphadenitis suboccipital on the right.

Post-service medical records show that the Veteran was seen in May 2008 for complaints of a mass in his neck which the Veteran reported had been present since active duty and was increasing in size.  The examiner found a movable nodule in the Veteran's right neck, with no erythema, no edema, and no tenderness to palpation.  There were no other nodules which were palpable.  The Veteran underwent an X-ray the same day, which revealed "mild irregularity of the articular surfaces at the facet joints.  Otherwise negative cervical spine." 

Later in May 2008, the Veteran underwent an ear, nose and throat (ENT) head and neck consult.  The examiner found that the Veteran's neck was supple with no deformities and no masses, and that the Veteran had small palpable posterior cervical lymph nodes, which were small, less than 0.5 centimeters.  The impression was normal neck cervical nodes.

In addition, the Veteran submitted a November 2010 magnetic resonance imaging study (MRI) which showed a minimal central bulging disk at C4-5.  

This record shows symptoms of a neck disability and a history of the claimed lymphadenitis in service as well as reports that could be construed as evidence of a continuity of symptomatology.  An examination is needed to clarify the nature of the Veteran's current disability and to obtain an opinion as to whether the disability is related to service.

In May 2011, the Veteran underwent an examination to evaluate his left ankle disability.  It was reported that the Veteran could not walk more than a few yards, and required a cane and brace for assistance with ambulation, weakness was identified on the examination.  The Veteran is potentially entitled to a higher rating if he has loss of use of the foot, or additional neurologic impairment.  Findings, in this regard were not reported.

The Veteran filed a claim for TDIU in September 2009, which was granted as of April 1, 2009.  The RO noted that the Veteran had stopped working on September 7, 2008, but did not meet the percentage requirements for a TDIU until April 1, 2009.  See 38 C.F.R. § 4.16(a) (2011).  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran's claim for TDIU is an element of the initial ratings for his left ankle.  The left ankle issue has been pending since August 4, 2007, hence the TDIU issue has been pending throughout the entire period of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the evidence of unemployability prior to April 1, 2009, the claim must be referred to VA's Director of Compensation and Pension.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment for the disabilities at issue since his discharge from service.  

Ask him to provide authorizations for VA to obtain records of all treatment outside of VA.  He should be specifically asked to authorize release of records from Peres Hospital and any records showing further clinical testing subsequent to the May 2011 MRI of the left knee.  

If the Veteran fails to provide releases, tell him that he may submit the evidence himself.

If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and of any additional efforts that will be made with regard to his claim.

2.  Schedule the Veteran for a VA examination to determine the etiology of any left foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any left foot disorder, to include hallux valgus or RSD/CPRS, was caused by, manifested in, or is etiologically related to the Veteran's active duty in any way.  

The examiner should discuss the opinion in the Veteran's service treatment records that the Veteran had symptoms in his left foot that were indicative of RSD, and note his ongoing complaints of pain in his left foot. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of his right and left knee disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right and left knee disorders, as shown in MRI studies in March and May 2011, are the result of a disease or injury in active service, including his left ankle and left leg disabilities.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disability, including a lymph node condition.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability shown since August 2007, began in service, or is the result of a disease or injury in active duty.  

The examiner should specifically discuss the results of the May 2008 X-ray and the November 2011 MRI in the examination report.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The Veteran should be afforded an examination to evaluate his left ankle disability.  The examiner should review the claims folder and pertinent records in Virtual VA.

The examiner should opine as to whether the Veteran has loss of use of the left foot due to the left ankle disability.  In answering this question, the examiner should consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.

The examiner should also comment on whether there is any nerve damage associated with the left ankle disability.  If so, the examiner should identify the nerve and express an opinion as to the severity of the disability.

6.  Refer to the Director of VA's Compensation and Pension Service the Veterans claim for TDIU during the period from August 4, 2007 to March 31, 2009; for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



